Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: OPTI Canada Announces Second Quarter 2009 Results TSX: OPC CALGARY, July 29 /CNW/ - OPTI Canada Inc. (OPTI) announced today the Company's financial and operating results for the quarter ended June 30, 2009. The Long Lake Project (the Project) is the first to use OPTI's integrated OrCrude(TM) process. Our proprietary process is designed to substantially reduce operating costs compared to other oil sands projects while producing a high quality, sweet synthetic crude oil. "We significantly strengthened our financial position recently with the equity offering that closed earlier this month, and we believe we now have the liquidity we require to reach full production at Long Lake in late 2010," said Chris Slubicki, President and Chief Executive Officer. "The Project is built, operating and as it ramps up we expect to demonstrate the substantial value of our next-generation technology which is anticipated to generate the best netbacks in the industry." << FINANCIAL SUMMARY Three months Six months ended ended Year ended June 30, June 30, December 31, In millions 2009 2009 2008 Net loss $ (9) $ (106) $ (477)(1) Total oil sands expenditures(2) 22 97 706 Working capital (deficiency) 255 255 (25) Shareholders' equity $ 1,366 $ 1,366 $ 1,471 Common shares outstanding (basic)(3) 196 196 196 Notes: (1) Includes $369 million pre-tax asset impairment provision related to working interest sale to Nexen. (2) Capital expenditures related to Phase 1 and future phase development. Capitalized interest, hedging gains/losses and non-cash additions or charges are excluded. (3) On July 14, 2009, OPTI issued an additional 85,720,000 common shares, which increased the common shares outstanding to 281,749,526. See "Share Capital". >> PROJECT UPDATE The ramp-up of the Project is progressing and the reservoir continues to perform as OPTI expected, given the amount of steam that has been injected.
